Citation Nr: 1734106	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected tinea pedis onychomycosis, status post removal of both toenails, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial increased evaluation for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling prior to May 24, 2016.

3.  Entitlement to an effective date prior to May 24, 2016 for a 100 percent rating for service-connected posttraumatic stress disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 24, 2016.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979, with an additional period of service from January 1984 to June 1985, which was terminated under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2010, the RO denied a claim for a rating in excess of 10 percent for service-connected tinea pedis onychomycosis, status post removal of both toenails.  

In July 2013, the RO granted service connection for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling.  The Veteran appealed the issue of entitlement to an initial increased rating, and in June 2016, the RO granted the claim, to the extent that it assigned a 100 percent rating, with an effective date of May 24, 2016.  

In October 2016, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2016).  Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The Veteran's service-connected tinea pedis onychomycosis, status post removal of both toenails, is shown to have been productive of complaints of pain and itching, but it does not impact at least 20 percent of the entire body or of the exposed areas affected, and treatment has not required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more during the past 12-month period.  

2. On June 13, 2007, the Veteran filed a claim for service connection for PTSD.

3.  Prior to May 24, 2016, the Veteran's PTSD symptoms are shown to have been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment.  

4.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected tinea pedis onychomycosis, status post removal of both toenails, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7806, 7813 (2016).

2.  The criteria for an initial evaluation of 70 percent, and no more, prior to May 24, 2016 for service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an effective date prior to May 24, 2016 for a 100 percent evaluation for service-connected PTSD have not been met.  38 U.S.C.A. §§  1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2) (2016).

4.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected tinea pedis onychomycosis, status post removal of both toenails, and an increased initial evaluation for his service-connected PTSD, evaluated as 50 percent disabling prior to May 24, 2016.  

The Board first notes that following the issuance of the statements of the case, dated in July 2013 (tinea pedis onychomycosis, status post removal of both toenails), and June 2016 (PTSD), VA and private medical treatment reports have been received that are not accompanied by a waiver of RO review.  However, for all substantive appeals received on or after February 2, 2013 (as is the case here), if, either at the time or after the agency of original jurisdiction (AOJ) receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154  (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  Accordingly, no additional development is warranted.

With regard to the increased rating claim involving the Veteran's service-connected tinea pedis onychomycosis, status post removal of both toenails, the Board further notes that, pursuant to VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), in which the Court of Appeals for Veterans Claims (CAVC) reversed and remanded a Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040  (Vet. App. Oct. 6, 2016).  As a final decision has been reached on appeal in Johnson, the adjudication of the claim may be resumed.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

A.  Tinea Pedis, Onychomycosis, Status Post Removal, Both Toenails
 
The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected tinea pedis onychomycosis, status post removal of both toenails.  

In November 1994, the RO granted service connection for onychomycosis of the toenails, evaluated as noncompensable.  In July 1996, the RO denied a claim for an increased rating.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In December 1997, the RO again denied a claim for an increased rating.  The Veteran appealed, and in March 2006, the Board granted the claim, to the extent that it assigned a 10 percent rating.  The Board's decision was final.  See 38 U.S.C.A. § 7104(b) (West 2014).

In October 2009, the Veteran filed a claim for an increased rating. In April 2010, the RO denied the claim.  The Veteran has appealed.  

The RO has evaluated the Veteran's disability under Diagnostic Codes (DCs) 7813-7806.

The relevant diagnostic codes are as follows:

Under Diagnostic Code 7801 (2016), scars, other than head, face, or neck, that are deep and nonlinear warrant a 20 percent rating for: area or areas at least 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.).   

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016) a 20 percent rating for unstable or painful scars: three or four scars that are unstable or painful. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016) other scars are rated on limitation of function of the affected part. 

Under 38 C.F.R. § 4.118, DC 7806, a 30 percent rating is warranted for dermatitis or eczema that affects 20 percent to 40 percent of the entire body, or 20 percent to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.

The phrase "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any prescribed oral or parenteral medication.  See VA Adjudication Procedure Manual, (VBA Manual M21-1), III.iv.4.J.3.f.

Under 38 C.F.R. § 4.118, DC 7813 (2016), dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability. 

The relevant notes pertaining to these regulations (re-numbered) are shown below: 

(1) A deep scar is one associated with underlying soft tissue damage. 
 
(2) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

In Johnson v. McDonald, 27 Vet. App. 494, 502 (2016) the Court found that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.   See also Warren v. McDonald, 28 Vet. App. 194, 197 (2016) (holding that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs).  

The Secretary appealed the Court's decision, and in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017), the Federal Circuit reversed the Court's decision.  The Federal Circuit held that that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The medical evidence is summarized as follows:

VA progress notes, dated between 2006 and March 2009, note use of "urea 20% cream" to be applied to the feet.  VA progress notes, dated between November 2008 and April 2009, note use of ketozanole.  A March 2016 report notes that on examination, there were no suspicious lesions or ulcerations.  

A QTC examination report, dated in November 2009, contains a diagnosis of tinea pedis onychomycosis, status removal of both toenails.  The report notes the following: the skin disease does not involve any areas that are exposed to the sun.  The Veteran reported having constant exudation of his feet and toes, with ulcer formation, itching, shedding, and crusting of the feet.  He has used an antifungal cream three times a day for the last 21/2 years; the medication was a topical corticosteroid.  He said that he could not stand or walk for long periods of time, that he has constant foot pain and oozing fluids that smelled bad.  On examination, there was no acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  He had tinea pedis onychomycosis of the bilateral feet involving all toes, with exfoliation, crusting, hypopigmentation of less than six square inches.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, or limitation of motion.  Skin lesion was 0 (zero) percent in the exposed area, and 4 percent of the whole body.  There were no effects on usual occupation; the Veteran was unemployed.  The effect on his daily activity was limitation due to pain in the feet and toes, as it relates to foot fungus.

A VA skin diseases disability benefits questionnaire (DBQ), dated in May 2016, shows that the diagnoses were tinea pedis, and onychomycosis.  The DBQ notes the following: there was no scarring or disfigurement of the head, face or scalp.  There were no malignant neoplasms and no systemic manifestations.  The Veteran had not been treated with topical medications in the past 12 months for any skin condition.  The Veteran has not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous conditions.  There have been no debilitating or non- debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There was no dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, papulosquamous disorder, acne, chloracne, vitiligo, alopecia, or hyperhidrosis.  There were no other pertinent physical findings, complications, conditions, or signs and/or symptoms related to any diagnosed conditions.  There was no impact on the Veteran's ability to work.  He has dry, scaly skin of the bilateral feet, whitish patches between the toes, and brittle, discolored, and broken toenails.  Total exposed body area affected was less than 5 percent.  

A VA skin diseases DBQ, dated in June 2016, shows that the diagnosis was tinea pedis.  The DBQ shows that all relevant findings are identical to those shown in the May 2016 DBQ, with the exception that the Veteran was noted to have used a topical medication, Clotrimazole, for six weeks or more in the past 12 months, but not constantly.  There was no functional impairment in the ability to perform physical activities of employment.  There was no effect on sedentary activities of employment.  He has fungal infections of the bilateral feet with flaking of interdigital spaces between toes, scaling, and mild erythema covering 10 percent of the total body, and 0 (zero) percent of exposed areas.  

The Board finds that an evaluation in excess of 10 percent under DCs 7801, 7804, 7805 or 7806 is not warranted.  In this regard, there is no evidence to show scarring due to the Veteran's service-connected skin disease, or that he has an associated limitation of function.  With regard to DC 7806, there is no evidence to show that his symptoms involve an area or areas that affect 20 percent to 40 percent of his entire body, or 20 percent to 40 percent of exposed areas.  To the extent that the Veteran is shown to have used Clotrimazole, Urea, and ketoconazole, these are topical anti-fungal medications, not corticosteroids or immunosuppressive drugs, and there is no evidence to show that they constitute systemic therapy, i.e., treatment pertaining to or affecting the body as a whole.  Johnson.  There is no evidence to show that he has required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period.  Therefore, the evidence is insufficient to show that the Veteran's skin disability warrants a rating in excess of 10 percent.  38 C.F.R. § 4.118, DC's 7801, 7804, 7805, 7806. 

B.  PTSD

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2016), the Veteran's service treatment records do not show any relevant treatment.  He served in Panama with an infantry unit between November 1977 and January 1979.  Following separation from service, a determination of the Social Security Administration (SSA) shows that in 1995, the Veteran was granted retirement, survivors and disability insurance.  An associated psychological evaluation contained Axis I diagnoses of features of malingering, pain disorder due to psychological and general medical condition, alcohol dependence, severe, by history, in remission.  The Axis II diagnosis was feature of antisocial personality disorder.  The report notes that his PTSD, depression, and tension headaches, cripple his ability to perform in any type of competitive work task, and that the probability of his obtaining and maintaining any competitive employment at the present time is very poor.  VA records, dated in 1996, note PTSD, panic disorder, and depressive disorder NOS (not otherwise specified).   

In July 2013, the RO granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date for service connection of June 13, 2007.  In August 2013, the Veteran filed a timely notice of disagreement on the issue of entitlement to an initial evaluation in excess of 50 percent.  

In June 2016, the RO granted the claim, to the extent that it increased the Veteran's rating to 100 percent, with an effective date of May 24, 2016.  Since this increase did not cover the entire appeal period, it did not constitute a full grant of the benefits sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9411, a 70 percent rating is warranted where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Overall, VA progress notes show multiple treatments for PTSD, with other Axis I diagnoses of alcohol dependence.  With regard to more specific findings, an April 2008 VA progress note shows that affect was animated.  Mood was euthymic.  Speech was coherent.  Thought processes were organized. There were occasional audio hallucinations.  He denied suicidal or homicidal thoughts.  Recent and remote memory were grossly intact.  Insight and judgment were fair.  The Axis V diagnosis was a GAF score of 65.  

A November 2008 VA report shows that the Veteran was hospitalized for about three days for PTSD and alcohol intoxication.  The Veteran stated that he had tried to kill his wife, and he was noted to be "very psychotic."  On examination, he was alert, and oriented to person, place, time, and events.  There were no hallucinations.  Speech was appropriate.  He denied suicidal or homicidal thoughts or plans.  He was noted to be taking Risperdal and Diazepam.  He was afforded a GAF score of 15 upon admission.  Upon discharge, his GAF scores were 45 (current and past year).  

VA progress notes show that later in November 2008, he was afforded a GAF score of 48.  

Between December 2008 and April 2009, there were no fewer than three GAF scores of 40/45.  The findings included normal speech, impaired insight, baseline judgment, no current acute suicidal or homicidal ideation, and no audio or visual hallucinations; there was one set of notations of very tangential thought processes, and complaints that he hears dead colleagues.  
 
An April 2009 report shows that the Veteran was noted to have nightmares, flashbacks, intrusive thoughts, and hypervigilance.  He was noted to be using Risperdal, with occasional use of Klonopin.  There is a notation of a continuous atypical antipsychotic regimen for at least one year.  On examination, insight was impaired.  Judgment was baseline.  There was no current acute suicidal or homicidal ideation.  

A March 2011 VA progress note shows that the examiner noted that he had not seen the Veteran in two years, nor had he been seen at another VAMC in that time.  The Veteran reported that he had last worked in 1991.  He was noted to be taking Klonopin, and Risperdal occasionally.  On examination, he smelled strongly of alcohol.  He had appropriate personal hygiene.  Affect was broad.  Speech had normal rate, tone, and volume.  Thought processes were minimally tangential.  There were no current audio or visual hallucinations.  Insight was impaired and judgement was baseline.  There was no current acute suicidal or homicidal ideation.  The GAF score was 40/45.  

A VA PTSD disability benefits questionnaire (DBQ), dated in June 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran stated that he had been hospitalized three times, most recently in 2009.  He had been arrested six times, most recently in 2011.  He denied any pending charges.  He stated that he no longer used drugs, but that he continued to drink.  He was taking Sertraline, Risperdal, Clonazepam, and Diphenhydramine.  He began receiving Social Security disability benefits in 2004 and he has not worked since.  He was noted to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial, circumulotory or stereotyped speech, disturbances of motivation and mood, anger, irritability, and trouble concentrating.  The diagnoses were PTSD, and polysubstance dependence in partial remission.  The Axis V diagnosis was a GAF score of 58.  His symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

A VA PTSD DBQ, dated in May 2016, shows that the examination was performed on May 24, 2016.  The examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The report shows that the Veteran reported that he had been unemployed since 1992, and began receiving Social Security disability benefits in 2004 due to both physical and psychiatric symptoms.  The diagnosis was PTSD.  The examiner indicated that his symptoms were productive of total occupational and social impairment.  

A VA PTSD DBQ, dated in June 2016, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran stated that he had not worked since 1992.  The report shows that the diagnoses were PTSD, alcohol use disorder in remission, and stimulant use disorder in remission.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.   

A report from a psychologist, E.M., dated in March 2017, shows that he states that he has reviewed the Veteran's claims file.  He states the following: in psychological evaluations in 1995, the Veteran reported hearing voices and seeing faces related to past traumas.  He was diagnosed with PTSD and major depression.  At that time, an examiner noted that his depression crippled his ability to perform and to function in any type of competitive work task.  The Veteran was further noted to self-medicate with alcohol and episodic drug abuse, and to have longstanding self-destructive and self-defeating behaviors, to have not worked steadily since his discharge, and to not be a candidate for full-time, gainful employment.  The Veteran's treatment since 1996 was summarized, to include reports of hallucinations and paranoid delusions with attention and concentration difficulties in 1996.  E.M. indicated that the June 2013 VA PTSD DBQ "did not report symptoms that were indicated in the history portion of the report," i.e., impaired impulse control, difficulty in adapting to stressful circumstances, including work or worklike settings, and difficulty in establishing and maintaining work and social relationships.  He concluded that the VA examiner had therefore failed to find the proper level of impairment, which should have been that his symptoms were productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  He further concluded that the Veteran has been unable to work since 1994 due to his psychiatric symptoms, stating that his left his job in 1994 due to difficulty in concentration and focus, with continuing nightmares and irritability.  He stated that the Veteran has been unable to secure and follow a substantially gainful occupation due to PTSD since at least 1994, when he was last able to work in any capacity.  

The Board finds that prior to May 24, 2016, the criteria for an initial evaluation of 70 percent have been met.  The Veteran's GAF scores have ranged between 15 and 65, with most scores between 40 and 48.  Thus, his GAF scores primarily indicate that he had some impairment in reality testing or communication, or serious symptoms.  In November 2008, he was hospitalized for psychiatric symptoms.  An April 2009 report shows that the Veteran was noted to have been on a continuous atypical antipsychotic regimen for at least one year.  In March 2011, his GAF scores were 40/45.  Although the June 2013 VA DBQ contains a GAF score of 58, with a finding of impairment that most closely corresponds to a 30 percent rating under the General Rating Formula, the Veteran was noted to be taking four medications for control of his symptoms at that time.  See Brambley v. Principi, 17 Vet. App. 20, 26   (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record).  In summary, there is considerable evidence of psychotic symptomatology, and use of antipsychotic medication, and one period of hospitalization with psychotic symptoms.  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the Veteran's signs and symptoms of PTSD are shown to have resulted in deficiencies in most areas, including work, family relations, and thinking or mood.  Vazquez-Claudio.  Therefore, the Board finds that the criteria for an initial evaluation of 70 percent have been met. 

An initial evaluation in excess of 70 percent is not warranted.  The findings in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation, delusions, or hallucinations, do not warrant the conclusion that the criteria for an initial evaluation in excess of 70 percent have been met.  Although the Veteran has been unemployed since 1991, and has been receiving Social Security benefits since 2004, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are there other psychiatric symptoms of a "similar severity, frequency, and duration" as those required for a 100 percent evaluation under the General Rating Formula.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation of 100 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his skin disorder, and an increased initial evaluation for his PTSD.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating/increased initial evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating or increased initial evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities such that an increased rating or increased initial evaluation is warranted, other than as noted.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

II.  Earlier Effective Date, 100 Percent Evaluation for PTSD

The Veteran has appealed the issue of entitlement to an effective date prior to May 24, 2016 for his 100 percent rating for service-connected PTSD.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

With regard to the date of the claim, the administrative history is as follows: In June 2007, the Veteran filed a claim for service connection for PTSD.  In December 2008, the RO denied the claim.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In March 2010, the Veteran filed to reopen his claim.  In April 2010, the RO denied the claim.  

In July 2013, the RO granted the claim, and assigned a 50 percent evaluation.  The RO assigned an effective date for service connection of June 13, 2007 (apparently under 38 C.F.R. § 3.156(c) (2016)).  The Veteran appealed the issue of entitlement to an increased initial evaluation.  

In June 2016, the RO granted the claim, to the extent that it assigned a 100 percent evaluation, with an effective date of May 24, 2016.  

The Veteran's claim was received in June 13, 2007.  His 100 percent rating has been assigned an effective date of May 24, 2016.  Therefore, the effective date for the 100 percent evaluation could be as early as June 13, 2007.  See 38 C.F.R. § 3.400 (o)(2).  However, the evidence with regard to the Veteran's PTSD was discussed in Part I.B, and the Board's discussion of that evidence is incorporated herein.  Briefly stated, the evidence of record prior to May 24, 2016 does not support a finding that the Veteran's PTSD was productive of total occupational and social impairment, and the Board has determined that the criteria for a 100 percent evaluation are not met prior to May 24, 2016.  Therefore, the preponderance of the evidence is against an effective date prior to May 24, 2016, for the assignment of a 100 percent evaluation for the Veteran's PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2016).

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

The Veteran's current total combined rating for service-connected disabilities is 100 percent.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and that a TDIU is warranted.  The relevant evidence has been discussed.  The evidence indicates that the Veteran has not worked since 1991.  He has received Social Security benefits since 2004.  The May and June 2016 VA DBQs show that the Veteran was noted to have a wide variety of PTSD symptomatology, and the May 2016 DBQ indicates that his PTSD is productive of total occupational and social impairment.  See also March 2017 report from E.M.  

Given the foregoing, it appears that the severity of the Veteran's service-connected PTSD is such that he is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability renders him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disability, that the remaining criterion for TDIU are met, and that the appeal must be granted.

IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for service-connected tinea pedis onychomycosis, status post removal of both toenails, is denied.  

An initial evaluation of 70 percent, and no more, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

An effective date prior to May 24, 2016 for a 100 percent rating for service-connected PTSD is denied.  

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


